PER CURIAM.
 This interlocutory appeal is from an order which was entered after a final divorce decree. The appellant, former husband, urges error upon the chancellor’s interpretation of a section of a property settlement agreement. The substance of his appeal is that there is no ambiguity in the instrument and that therefore the construction given by the court is erroneous. We have examined the record and hold that the *810chancellor correctly found the language to be ambiguous. The construction placed on the language by the chancellor has not been shown to be clearly erroneous. We therefore affirm upon the rule stated in Williams v. Ray, 107 Fla. 327, 144 So. 679 (1932).
The appellee, former wife, has cross assigned error upon the court’s refusal to allow her an attorney’s fee upon the proceedings in the lower court. Inasmuch as the petition for rule to show cause and the proceedings thereon primarily concern a business matter between the parties, the chancellor correctly determined that there was no basis for an attorney’s fee. Cf., Mouyois v. Mouyois, Fla.App.1957, 97 So. 2d 718.
Affirmed.